DETAILED ACTION
This is the third Office Action regarding application number 16/608,878, filed on 10/28/2019, which is a 371 of PCT/KR2018/009798, filed on 08/24/2018, and which claims foreign priority to KR 10-2017-0107435, filed on 08/24/2017.
This action is in response to the Applicant’s Response dated 11/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 11/12/2021 has been entered.
 
Status of Claims
Claims 1, 2, 4, 6-8, and 10-20 are currently pending.
Claims 3, 5, and 9 are cancelled.
Claim 1 is amended.
Claims 11-19 are withdrawn.
Claims 1, 2, 4, 6-8, 10, and 20 are examined below.
The rejection of claims 1, 2, 3, 6-8, 10, and 20 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 11/12/2021 have been carefully considered but they are not found persuasive. 
The applicant argues (1) skilled artisans would not look to RHODES for teachings related to ZnO layers and nanoparticles because RHODES concerns “third-generation” solar cells (e.g., composition layers instead of separate layers) (Remarks 7-8) and (2) the evidentiary reference ALVARADO teaches away from wanting to avoid precipitation for a ZnO layer (Remarks 8). The applicant’s arguments do not persuade the examiner of error or nonobviousness.
As discussed in the most recent Advisory Action, the examiner finds that skilled artisans competent in the production of zinc oxide nanoparticles and related layers would readily incorporate the teachings and guidance of both RHODES and ALVARADO, and the examiner is unmoved by the assertion that these skilled artisans would disregard or ignore potentially useful concepts and methods because they do not 
The examiner concludes again that total weight of the probative evidence provides a sufficient bases of prima facie obviousness, and that the applicant has not yet identified error or convincing evidence or reason to rebut the obviousness rejections. The examiner invites the applicant and the inventor to submit more detailed testimony if such information would tend to show that skilled artisans absolutely would ignore, disregard, or view negatively the guidance of the RHODES and ALVARADO references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (US 2013/0092229 A1) in view of RHODES (“Aggregation of zinc oxide nanoparticles: From non-aqueous dispersions to composites used as photoactive layers in hybrid solar cells”) and CARROLL (US 2016/0163988 A1).
Regarding claim 1, XUE teaches an organic electronic device comprising: 
a first electrode (metal electrode); 
a second electrode (transparent electrode) on the first electrode; 
a photoactive layer between the first electrode and the second electrode (active layer); and 
an electron transfer layer between the photoactive layer and the first electrode (transparent ZnO nanparticle based optical spacer between the active layer and the first electrode, para. 54), 
wherein the electron transfer layer comprises a zinc oxide (ZnO) nanoparticle (para. 54);
wherein the photoactive layer comprises an electron donor material and an electron acceptor material (P3HT:PCBM, para. 54), and 


    PNG
    media_image1.png
    337
    519
    media_image1.png
    Greyscale

XUE does not disclose expressly that the zinc oxide electron transfer layer comprises one or more amine groups bonding to a surface of the zinc oxide (ZnO) nanoparticle, wherein the one or more amine groups are primary amines, or that the zinc oxide nanoparticle comprises 0.5 wt% to 10 wt% of the electron transfer layer.
RHODES teaches a zinc oxide nanoparticle composite where a primary amine (1-propylamine) covalently bonds with zinc oxide (abstract).
CARROLL teaches a zinc oxide electron transfer layer comprising zinc oxide where zinc oxide nanoparticles with a diameter of 10-20nm in included at an amount of 0.1-2.5wt% (paras. 50, 57, 61 and Table VI).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE and covalently bond 1-propylamine to the zinc oxide material as taught by RHODES in order to form a stable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE and include the zinc oxide particles at least an amount of 1.5 wt% and with diameter sizes of 10-20nm as taught by CARROLL because these are particle amounts and sizes provided exceptional quantum efficiencies in an organic solar cell (CARROLL, para. 62). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed wt % and diameter ranges overlap with those disclosed by the prior art and are considered obvious.

Regarding claim 2, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of Claim 1, further comprising a hole transfer layer between the photoactive layer and the second electrode (PEDOT:PSS, XUE, para. 43).

Regarding claim 4, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of claim 1, wherein the zinc oxide (ZnO) nanoparticle has a diameter of 10-50 nm (paras. 50, 57, 61 and Table VI).

Regarding claim 8, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of Claim 1, wherein the electron 

Regarding claim 10, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of Claim 1, wherein the organic electronic device further comprises one, two or more organic material layers selected from the group consisting of a hole injection layer, a hole transfer layer (PEDOT:PSS, XUE, para. 42), a hole blocking layer, a charge generation layer, an electron blocking layer, an electron injection layer, and an additional electron transfer layer.

Regarding claim 19, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of Claim 1, wherein the organic electronic device is an organic solar cell (XUE describes organic solar cell fabrication, para. 42-43).

Regarding claim 20, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of Claim 1, wherein the one or more amine groups are bonded to the surface of the zinc oxide (ZnO) nanoparticle by covalent bonding, chemisorption or physisorption (amine groups covalently bond to ZnO, RHODES, abstract).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (US 2013/0092229 A1) in view of RHODES (“Aggregation of zinc oxide nanoparticles: From non-aqueous dispersions to composites used as photoactive layers in hybrid solar cells”) and CARROLL (US 2016/0163988 A1) as applied to claim 1 above, and further in view of XU (“Highly efficient planar perovskite solar cells with a TiO2/ZnO electron transport bilayer”).
Regarding claims 6 and 7, the combination of XUE, RHODES, and CARROLL teaches or would have suggested the organic electronic device of claim 1, but does not disclose expressly that the electron transfer layer further comprises one, two or more selected from the group consisting of conductive oxides and metals (claim 6) or that the electron transfer layer further comprises one, two or more selected from the group consisting of titanium oxide, zinc oxide, and cesium carbonate (claim 7).
XU teaches an titanium oxide and zinc oxide electron transfer bilayer for an organic solar cell (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE further and add titanium oxide to the electron transfer layer as taught by XU in order to significantly suppress front surface recombination and achieve high efficiency (XU, abstract).


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721